DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al (U.S. Pub. 2016/0059551)
	Regarding claim 1, an ink jet print head comprising a print element substrate (2002) having an ejection port array of a plurality of ejection ports (3100) arranged for ejecting ink and an ink supply port (supply portion to 4200; Figure 7; Paragraph 0048) extending along the ejection port array to supply the ink to the ejection ports; and a support member (4000) having a partition (4300; Figure 7; Paragraph 0061) to support the print element substrate and an opening formed between two adjacent partitions for supplying the ink to the ink supply port (Figures 4, 6-7; Paragraphs 0035; 0045)

	The partition includes a first portion (4300 portion) and a second portion (2000 portion) connected to the first portion and formed at a position on a side closer to the print element substrate than the first portion (Figure 7; Paragraphs 0035, 0049; adhered to the support member, which includes elements 4000 and 4300)
	The second portion is located between individual extension lines of two surfaces of the first portion (second portion is between extension lines of two surfaces of the first portion, does not exclude also being outside the extension lines) facing the opening on a cross section orthogonal to a direction in which the ink supply port of the print element substrate extends (Figure 7)
	An end of the surface of the print element substrate facing the second portion is located between an extension line of the surface of the first portion facing the opening and an extension line of a surface of the second portion facing the opening on a side having the extension line of the surface of the first portion facing the opening, on a cross section orthogonal to the direction in which the ink supply port of the print element substrate extends (Figures 5-7)
	Regarding claim 2, wherein both ends of the surface of the print element substrate facing the second portion are located between an extension line of the surface of the first portion facing the opening and an extension line of a surface 
	Regarding claim 3, wherein the first portion and the second portion are rectangular on a cross section orthogonal to the direction in which the ink supply port extends (Figure 7)
	Regarding claim 4, wherein the partition is configured such that the first portion and the second portion are connected by a slope (slope on second portion 2000) on a cross section orthogonal to the direction in which the ink supply port extends (Figure 7)
	Regarding claim 6, wherein the adhesive is located on a side where the ejection port is disposed with respect to the surface of the print element substrate (Paragraph 0049; Figure 7)
	Regarding claim 7, wherein the print element substrate has a plurality of the ink supply ports (Figure 7)
	Regarding claim 9, wherein the support member includes a resin (Paragraph 0047)
	Regarding claim 12, wherein one opening (opening to each of the partition portions 4300) is provided to correspond to one ink supply port (Figure 7)
	Regarding claim 13, wherein one opening (main opening which feeds into 4200) is provided to correspond to a plurality of the ink supply ports (Figure 7)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (U.S. Pub. 2016/0059551) in view of Miyazaki et al (U.S. Pub. 2012/0229572).
	Regarding claim 10, Miyazaki (‘572) discloses a support member includes a modified polyphenylene either resin and an inorganic filler (Paragraph 0031)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Miyazaki (‘572) into the device of Miyazaki (‘551), for the purpose of improving rigidity of the support member
	Regarding claim 11, Miyazaki (‘572) discloses wherein the support member includes ceramic (Paragraph 0031)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Miyazaki (‘572) into the device of Miyazaki (‘551), for the purpose of improving rigidity of the support member

Allowable Subject Matter
Claims 5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 16, 2021